Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed March 3, 2020 is acknowledged.  Claims 4-5 are amended. Now, Claims 1-5 are pending.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 1 (line 6), it is not clear as to what “0.25 mol% or less” is based on. 
In Claim 1 (line 18), it is not clear as to what “0.001 to 1 mol%” is based on. 


4.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
	Yoshida (US 2016 0122611) discloses a millable silicone rubber composition comprising a trivinlylsilyl terminated poly(dimethylsiloxane -methylvinylsiloxane), an organohydrogenpolysiloxane and an addition reaction catalyst, carbon black primary particle size of 40 nm, a reinforcing filler of fumed silica having BET specific surface area of 110 m2/g. ([0027], [0042], [0046], [0058] and [0074]). However, Yoshida does not teach or fairly suggest, inter alia, the presently claimed “a” and “b” in formula (1) and primary particle size of carbon black.

5.	Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claims is set forth in paragraph 4 above.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
June 15, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765